Exhibit 10.1

NANOMETRICS INCORPORATED

JOHN D. HEATON EMPLOYMENT AGREEMENT

This Agreement is entered into as of October 4, 2006 by and between Nanometrics
Incorporated (the “Company”) and John D. Heaton (“Executive”), effective as of
the date hereof (the “Effective Date”).

1. Duties and Scope of Employment.

(a) Positions and Duties. Executive will serve as President and Chief Executive
Officer, reporting to the Company’s Board of Directors (the “Board”). Executive
will render such business and professional services in the performance of his
duties, consistent with Executive’s position within the Company, as will
reasonably be assigned to him by the Board. The period Executive is employed by
the Company under this Agreement is referred to herein as the “Employment Term”.

(b) Board Membership. Executive will continue to serve as a member of the Board
as of the Effective Date. Thereafter, at each annual meeting of the Company’s
stockholders during the Employment Term, the Company will nominate Executive to
serve as a member of the Board. Executive’s service as a member of the Board
will be subject to any required stockholder approval. Upon the termination of
Executive’s employment for any reason, unless otherwise requested by the Board,
Executive will be deemed to have resigned from the Board (and all other
positions held at the Company and its affiliates, including, without limitation,
any boards of subsidiaries) voluntarily, without any further required action by
the Executive, as of the end of the Executive’s employment and Executive, at the
Board’s request, will execute any documents necessary to reflect his
resignation.

(c) Obligations. During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company and will use good faith efforts to
discharge Executive’s obligations under this Agreement to the best of
Executive’s ability and in accordance with each of the Company’s corporate
guidance and ethics guidelines, conflict of interests policies and code of
conduct. For the duration of the Employment Term, Executive agrees not to
actively engage in any other employment, occupation, or consulting activity for
any direct or indirect remuneration without the prior approval of the Board
(which approval will not be unreasonably withheld); provided, however, that
Executive may, without the approval of the Board, serve in any capacity with any
civic, educational, or charitable organization, provided such services do not
interfere with Executive’s obligations to Company.

(i) Executive hereby represents and warrants to the Company that Executive is
not party to any contract, understanding, agreement or policy, written or
otherwise, that would be breached by Executive’s entering into, or performing
services under, this Agreement.



--------------------------------------------------------------------------------

Executive further represents that he has disclosed to the Company in writing all
threatened, pending, or actual claims that are unresolved and still outstanding
as of the Effective Date, in each case, against Executive of which he is aware,
if any, as a result of his employment with his current employer (or any other
previous employer) or his membership on any boards of directors.

(d) Other Entities. Executive agrees to serve, without additional compensation,
as an officer and director for each of the Company’s subsidiaries, partnerships,
joint ventures, limited liability companies and other affiliates, including
entities in which the Company has a significant investment as determined by the
Company. As used in this Agreement, the term “affiliates” will include any
entity controlled by, controlling, or under common control of the Company.

2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment.

3. Term of Agreement. This Agreement will have an initial term of two (2) years
commencing on the Effective Date. On the second anniversary of the Effective
Date, and on each annual anniversary of the Effective Date thereafter, this
Agreement automatically will renew for an additional one (1) year term unless
either party provides the other party with written notice of non-renewal at
least 3 months prior to the date of automatic renewal.

4. Compensation.

(a) Base Salary. As of the Effective Date, the Company will pay Executive an
annual salary of $404,250 as compensation for his services (such annual salary,
as is then effective, to be referred to herein as “Base Salary”). The Base
Salary will be paid periodically in accordance with the Company’s normal payroll
practices and be subject to the usual, required withholdings.

(b) Annual Incentive. Executive will be eligible to receive annual cash
incentives and other bonuses payable in accordance with the terms of the
Company’s profit sharing policy (the “Profit Sharing Program”) or any other
bonus program then in effect.

5. Employee Benefits. During the Employment Term, Executive will be eligible to
participate in all Company employee benefit plans, policies and arrangements
that are applicable to other executive officers and employees of the Company, as
such plans, policies and arrangements may exist from time to time and in
accordance with their terms. The Company reserves the right to cancel or change
the benefit plans and programs it offers to its employees at any time.

6. Paid Time Off (PTO). Executive will be entitled to receive paid time off or
PTO in accordance with Company policy for other senior executive officers.

7. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment and other expenses incurred by Executive in the furtherance of the
performance of Executive’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.

 

-2-



--------------------------------------------------------------------------------

8. Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, Executive will be entitled to any (a) unpaid
Base Salary accrued up to the effective date of termination, (b) unpaid, but
earned and accrued annual incentive for any completed fiscal year as of his
termination of employment, (c) pay for accrued but unused vacation that the
Company is legally obligated to pay Executive, (d) benefits or compensation as
provided under the terms of any employee benefit and compensation agreements or
plans applicable to Executive, (e) unreimbursed business expenses required to be
reimbursed to Executive, and (f) rights to indemnification Executive may have
under the Company’s Articles of Incorporation, Bylaws, the Agreement, or
separate indemnification agreement, as applicable. In addition, if the
termination is by the Company without Cause or the Executive resigns for Good
Reason, Executive will be entitled to the amounts and benefits specified in
Section 9.

9. Severance.

(a) Termination Without Cause or Resignation for Good Reason other than in
Connection with a Change of Control. If Executive’s employment is terminated by
the Company without Cause or if Executive resigns for Good Reason, and such
termination is not in Connection with a Change of Control, then, subject to
Section 10, Executive will receive:

(i) Continued payment of Base Salary for twelve (12) months;

(ii) Continued payment for twelve (12) months in an aggregate amount equal to
100% of the amount paid to Executive under the Profit Sharing Program in the
fiscal year prior to the year in which the termination occurs;

(iii) Effective immediately prior to such termination or resignation, twelve
(12) months accelerated vesting with respect to Executive’s then outstanding,
unvested equity awards.

(iv) Reimbursement for premiums paid for continued medical benefits for
Executive (and any eligible dependents) under the Company’s benefit plans until
the earlier of (i) twelve (12) months, payable when such premiums are due
(provided Executive validly elects to continue coverage under applicable law),
or (ii) the date upon which Executive and Executive’s eligible dependents become
covered under similar plans.

Continued payments under this Section shall be made in accordance with the
Company’s normal payroll practices.

(b) Termination Without Cause or Resignation for Good Reason in Connection with
a Change of Control. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, and the termination is in
Connection with a Change of Control, then, subject to Section 10, Executive will
receive:

(i) Continued payment of Base Salary for twenty-four (24) months;

(ii) Continued payment for twenty-four (24) months in an aggregate amount equal
to 200% of the amount paid to Executive under the Profit Sharing Program in the
fiscal year prior to the year in which the termination occurs;

 

-3-



--------------------------------------------------------------------------------

(iii) Effective immediately prior to such termination, full accelerated vesting
with respect to Executive’s then outstanding unvested equity awards; and

(iv) Reimbursement for premiums paid for continued medical benefits for
Executive (and any eligible dependents) under the Company’s benefit plans until
the earlier of (i) twenty-four (24) months, payable when such premiums are due
(provided Executive validly elects to continue coverage under applicable law),
or (ii) the date upon which Executive and Executive’s eligible dependents become
covered under similar plans.

Continued payments under this Section shall be made in accordance with the
Company’s normal payroll practices.

(c) Non-Renewal Termination. If the Company provides Executive with written
notice of the Company’s non-renewal of the Agreement in accordance with
Section 3 and Executive’s employment is terminated effective on an annual
anniversary of the Effective Date (or such earlier or later date agreed to in
writing by the Company and Executive) as a result of such non-renewal, then,
subject to Section 10, Executive will receive severance payments and benefits
pursuant to Section 9(a).

(d) Voluntary Termination Without Good Reason or Termination for Cause. If
Executive’s employment is terminated voluntarily, including due to death or
Disability, without Good Reason or is terminated for Cause by the Company, then,
except as provided in Section 8 and 9(c), (i) all further vesting of Executive’s
outstanding equity awards will terminate immediately; (ii) all payments of
compensation by the Company to Executive hereunder will terminate immediately,
and (iii) Executive will be eligible for severance benefits only in accordance
with the Company’s then established plans, programs and practices.

10. Conditions to Receipt of Severance; No Duty to Mitigate.

(a) Separation Agreement and Release of Claims. The receipt of any severance or
other benefits pursuant to Section 9 will be subject to Executive signing and
not revoking a separation agreement and release of claims in a form satisfactory
to the Company. No severance or other benefits will be paid or provided until
the separation agreement and release agreement becomes effective.

(b) Nondisparagement. Beginning with the date of this Agreement and continuing
thereafter, Executive will not knowingly disparage, criticize, or otherwise make
any derogatory statements regarding the Company, its directors, or its officers.
Notwithstanding the foregoing, nothing contained in this agreement will be
deemed to restrict Executive, the Company or any of the Company’s current or
former officers and/or directors from providing information to any governmental
or regulatory agency (or in any way limit the content of any such information)
to the extent they are requested or required to provide such information
pursuant to applicable law or regulation.

(c) Other Requirements. Executive’s receipt of continued severance payments will
be subject to Executive continuing to comply with the terms of the Confidential
Information Agreement, including the terms of a non-competition and
non-solicitation agreement, and the provisions of this Section, and signing and
not revoking a separation agreement and release of claims in a form satisfactory
to the Company.

 

-4-



--------------------------------------------------------------------------------

(d) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

11. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and (ii) but for this Section 11, would be
subject to the excise tax imposed by Section 4999 of the Code, then Executive’s
severance benefits under Section 9 will be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section will be made in writing by the independent public accountants who are
primarily used by the Company immediately prior to Change of Control (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.

12. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” will mean:

(i) Executive’s willful and continued failure to perform the duties and
responsibilities of his position after there has been delivered to Executive a
written demand for performance from the Board which describes the basis for the
Board’s belief that Executive has not substantially performed his duties and
provides Executive with thirty (30) days to take corrective action;

(ii) Any act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee of the Company with the intention or reasonable
expectation that such action may result in the substantial personal enrichment
of Executive;

 

-5-



--------------------------------------------------------------------------------

(iii) Executive’s conviction of, or plea of nolo contendere to, a felony that
the Board reasonably believes has had or will have a material detrimental effect
on the Company’s reputation or business;

(iv) A breach of any fiduciary duty owed to the Company by Executive that has a
material detrimental effect on the Company’s reputation or business;

(v) Executive being found liable in any Securities and Exchange Commission or
other civil or criminal securities law action or entering any cease and desist
order with respect to such action (regardless of whether or not Executive admits
or denies liability);

(vi) Executive (A) obstructing or impeding; (B) endeavoring to influence,
obstruct or impede, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause”; or

(vii) Executive’s disqualification or bar by any governmental or self-regulatory
authority from serving in the capacity contemplated by this Agreement or
Executive’s loss of any governmental or self-regulatory license that is
reasonably necessary for Executive to perform his responsibilities to the
Company under this Agreement, if (A) the disqualification, bar or loss continues
for more than thirty (30) days, and (B) during that period the Company uses its
good faith efforts to cause the disqualification or bar to be lifted or the
license replaced. While any disqualification, bar or loss continues during
Executive’s employment, Executive will serve in the capacity contemplated by
this Agreement to whatever extent legally permissible and, if Executive’s
employment is not permissible, Executive will be placed on leave (which will be
paid to the extent legally permissible).

(b) Change in Control. For purposes of this Agreement, “Change in Control” will
mean the occurrence of any of the following events occurring following the
Effective Date:

(i) The consummation by the Company of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;

(ii) The approval by the stockholders of the Company, or if stockholder approval
is not required, approval by the Board, of a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than the Company, a
subsidiary of the Company or a Company employee benefit plan, including any
trustee of such plan acting as trustee, becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities entitled to vote generally in the election
of directors; or

 

-6-



--------------------------------------------------------------------------------

(iv) A change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” will
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transactions described in subsections
(i), (ii), or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.

(c) Disability. For purposes of this Agreement, “Disability” will mean
Executive’s absence from his responsibilities with the Company on a full-time
basis for 120 calendar days in any consecutive twelve (12) months period as a
result of Executive’s mental or physical illness or injury. The Board will
determine whether a Disability exists based on evidence provided by one or more
physicians selected by the Board.

(d) Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following, without Executive’s express written consent:

(i) A significant reduction of Executive’s duties, position, or
responsibilities, relative to Executive’s duties, position, or responsibilities
in effect immediately prior to such reduction;

(ii) A substantial reduction by the Company of the facilities and perquisites
(including office space and location) available to Executive immediately prior
to such reduction;

(iii) A material reduction in the kind or level of employee benefits to which
Executive is entitled immediately prior to such reduction with the result that
Executive’s overall benefits package is significantly reduced other than
pursuant to a reduction that also is applied to substantially all other
executive officers of the Company and that reduces the level of employee
benefits by a percentage reduction that is no greater than 15%;

(iv) A reduction in Executive’s Base Salary or annual cash incentive as in
effect immediately prior to such reduction other than pursuant to a reduction
that also is applied to substantially all other executive officers of the
Company and which reduction reduces the Base Salary and/or annual cash incentive
by a percentage reduction that is no greater than 15%;

(v) The relocation of Executive to a facility or location more than fifty
(50) miles from his current place of employment; or

(vi) The failure of the Company to obtain the assumption of the employment
agreement by a successor and an agreement that Executive will retain the same
role and responsibilities in the merged or surviving parent company as he had
prior to the merger under Section 1 of this Agreement.

 

-7-



--------------------------------------------------------------------------------

The failure of the Company’s stockholders to elect or reelect Executive to the
Board will not constitute Good Reason for purposes of this Agreement.

(e) In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment is terminated within twelve
(12) months following a Change of Control.

13. Indemnification. The Indemnification Agreement entered into between
Executive and the Company, and incorporated herein by reference, will remain in
full force and effect in accordance with its terms.

14. Section 409A. Notwithstanding anything to the contrary in this Agreement,
any severance payments or benefits due to Executive pursuant to this Agreement
or otherwise will not be paid during the six-month period following Executive’s
termination of employment if the Company determines, in its good faith judgment,
that paying such severance or other benefits at the time or times indicated
above would cause Executive to incur an additional tax under Section 409A of the
Code and any temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder (“Section 409A”). If the payment of any severance or
other benefits are delayed as a result of the previous sentence, any cash
severance payments due to Executive pursuant to this Agreement or otherwise
during the first six (6) months after Executive’s termination will accrue during
such six-month period and will become payable in a lump sum payment on the date
six (6) months and one (1) day following the date of the Executive’s
termination. Thereafter, payments will resume in accordance with the applicable
schedule set forth in this Agreement.

15. Confidential Information. Executive will continue to abide by the
confidential information, intellectual property, non-competition and
non-solicitation agreement, previously executive by Executive, and incorporated
herein by reference (the “Confidential Information Agreement”).

16. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death, and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation,
or other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance, or other disposition of Executive’s
right to compensation or other benefits will be null and void.

17. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent overnight by
a well established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

 

-8-



--------------------------------------------------------------------------------

If to the Company:

Attn: Chairman of the Compensation Committee

c/o Corporate Secretary

Nanometrics Incorporated

1550 Buckeye Drive

Milpitas, CA 95035

If to Executive:

at the last residential address known by the Company.

18. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.

19. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation and any of the matters herein released, will
be subject to binding arbitration. In the event of a dispute, the parties (or
their legal representatives) will promptly confer to select a Single Arbitrator
mutually acceptable to both parties. The Arbitrator must be a licensed attorney,
primarily engaged as a practicing lawyer in the field of employment law and
related litigation for at least ten (10) years, or primarily engaged in the
practice of arbitrating executive employment law disputes for at least ten
(10) years. If the parties cannot agree on an Arbitrator, then the moving party
may file a Demand for Arbitration with the American Arbitration Association
(“AAA”) in Santa Clara, California, who will be selected and appointed
consistent with the AAA-Employment Dispute Resolution Rules, except that such
Arbitrator must have the qualifications set forth in this paragraph. Any
arbitration will be conducted in a manner consistent with AAA National Rules for
the Resolution of Employment Disputes, supplemented by the California Rules of
Civil Procedure. The Parties further agree that the prevailing party in any
arbitration will be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. Should the Arbitrator determine
that Executive has substantially prevailed in any such action, then all
reasonable legal and professional expenses incurred by him in connection with
such action will be reimbursed to him by the Company. The Parties hereby agree
to waive their right to have any dispute between them resolved in a court of law
by a judge or jury. This paragraph will not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Parties and the subject matter of their dispute relating
to Executive’s obligations under this Agreement and the Confidential Information
Agreement.

20. Legal and Tax Expenses. The Company will reimburse Executive up to $10,000
for reasonable legal advice expenses incurred by him in connection with the
negotiation, preparation and execution of this Agreement.

21. Integration. This Agreement, together with the Confidential Information
Agreement, the Indemnification Agreement and the standard forms of equity award
grant that describe Executive’s outstanding equity awards and other agreements
referenced and incorporated by

 

-9-



--------------------------------------------------------------------------------

reference into this Agreement, represents the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in a writing and signed by duly authorized representatives of the parties
hereto. Executive agrees to work in good faith with the Company to consider
amendments to this Agreement which are necessary or appropriate to avoid
imposition of any additional tax or income recognition under Section 409A prior
to the actual payment to Executive of payments or benefits under this Agreement.
Notwithstanding the foregoing, this Agreement will be deemed amended, without
any consent required from Executive, to the extent necessary to avoid imposition
of any additional tax or income recognition pursuant to Section 409A prior to
actual payments under this Agreement to Executive. The parties agree to
cooperate with each other and to take reasonably necessary steps in this regard.
In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise, or understanding that is not in
this Agreement. To the extent that any provisions of this Agreement conflict
with those of any other agreement, including the standard Restrictive Covenant
Agreement to be signed upon Executive’s hire, the terms in this Agreement will
prevail.

22. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

23. Survival. The Confidential Information Agreement and the Company’s and
Executive’s responsibilities under Section 10 will survive the termination of
this Agreement.

24. Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

25. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

26. Governing Law. This Agreement will be governed by the laws of the State of
California without regard to its conflict of laws provisions.

27. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

28. Conditions. This offer is conditioned upon Executive providing to Company
references relating to Executive’s employment in a form acceptable to the
Company, and Company’s satisfactory review of such references.

29. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

 

COMPANY:      NANOMETRICS INCORPORATED     

/s/ Edmond R. Ward

     Date: October 4, 2006 Edmond R Ward      Chairman of the Compensation/Stock
Option Committee      EXECUTIVE:     

/s/ John D. Heaton

     Date: October 4, 2006 John D. Heaton     

[SIGNATURE PAGE TO HEATON EMPLOYMENT AGREEMENT]

 

-11-